             Case 3:20-cv-01747-PAD Document 16 Filed 03/23/21 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO


TEAL PEAK CAPITAL, LLC;                             Case No. 3:20-CV-01747 (PAD)

Plaintiff,
                                                    BREACH OF CONTRACT; SPECIFIC
v.                                                  PERFORMANCE    OF   CONTRACT;
                                                    REIMBURSEMENT OF FUNDS, COSTS
ALAN BRAM GOLDMAN;                                  AND EXPENSES

Defendant.


            DEFENDANT’S MOTION FOR BRIEF EXTENSION OF TIME
 TO ANSWER PLAINTIFF’S RENEWED MOTION REQUESTING ORDER OF PROHIBITION
        TO ALIENATE AND/OR OTHERWISE DISPOSE OF REAL PROPERTY

TO THE HONORABLE COURT:

        COMES NOW, defendant Alan Bram Goldman (hereinafter, “Mr. Goldman”), through the

undersigned attorney, and very respectfully states and prays:

        1.        On March 12, 2021, Teal Peak Capital, LLC (hereinafter, “Plaintiff”) filed a

Renewed Motion Requesting Order of Prohibition to Alienate and/or Otherwise Dispose of Real

Property (hereinafter, the “Renewed Motion”).

        2.       Mr. Goldman has until March 26, 2021 to oppose the Renewed Motion.

        3.       For the following reasons, Mr. Goldman respectfully requests from this Honorable

Court a brief extension until April 7, 2021 to file his opposition. This date matches the deadline

Mr. Goldman has to answer the Complaint and will cause no undue delay in these proceedings.

        4.       The undersigned received just two weeks ago most, but not all, of the relevant

documentation that Mr. Goldman had pledged to send to answer the Complaint due to

unforeseen postal delays. Mr. Goldman then forwarded additional documents in response to the

Complaint and the Renewed Motion, which the undersigned is reviewing. Mr. Goldman is a

Cancer survivor, recovers from other serious medical conditions, and his recovery has been
            Case 3:20-cv-01747-PAD Document 16 Filed 03/23/21 Page 2 of 3



complicated by the COVID-19 pandemic. Mr. Goldman has lived alone in his home in Montpelier

since the lockdown with no family and no pets, which has been a challenge to case preparation.

       5.       The requested extension of time is not for the purpose of delay, but rather it is

made in good faith to give Mr. Goldman the opportunity to present before this Court his side of

the story with a complete and comprehensive opposition.

       6.       For these reasons, Mr. Goldman requires a short extension of time to expire on

April 7, 2021, the same day his responsive pleading is due. Again, this date matches the

deadline Mr. Goldman has to answer the Complaint and it will not unnecessarily delay the

proceedings.

       WHEREFORE, for the foregoing reasons, Mr. Goldman respectfully requests that the

Court allow him an extension of time until April 7, 2021, to file his opposition to the Renewed

Motion.

       Respectfully Submitted,

       In San Juan, Puerto Rico, this 23rd day of March 2021.



                                                     McConnell Valdés LLC
                                                     PO Box 364225
                                                     San Juan, Puerto Rico 00936-4225
                                                     270 Ave. Muñoz Rivera
                                                     Hato Rey, PR 0918
                                                     T: 787-250-5604

                                                     By: s/ Antonio A. Arias-Larcada
                                                     Antonio A. Arias-Larcada, Esq.
                                                     USDC-PR 204906
                                                     aaa@mcvpr.com

                                                     Attorney for Alan Bram Goldman




                                               -2-
          Case 3:20-cv-01747-PAD Document 16 Filed 03/23/21 Page 3 of 3



       IT IS HEREBY CERTIFIED that on this date we filed a true and correct copy of the

foregoing document with the Clerk of the Court using the CM/ECF system, which will send

notice electronically to all counsel at their address of record.

Date: March 23, 2021                                           By: s/Antonio A. Arias-Larcada
                                                                      Attorney




                                                 -3-
